DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.
 
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 09/20/2019 are acceptable for examination proceedings.

Response to Arguments
5.	Applicant’s arguments, see the remarks, filed on 05/07/2021, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
6.	In the remarks, the Applicant argued “In contrast to amended claim 1 of the instant application, neither Kelley nor Kawaguchi describe the use of characteristics of a print job 
7.	Firstly, Kawaguchi disclosed in paragraph [0046], the adjustment of the threshold of a sheet sensor based on a job parameter. Furthermore, Kawaguchi disclosed in paragraph [0020] that the job parameter can be one of a position of a detected deformation of the sheet, a class of the detected deformation, whether the sheet is on a simplex pass or a duplex pass of the transport path, or a productivity mode of the printing system. Lastly, Kawaguchi disclosed in paragraph [0063] that the print quality mode is an example of operation mode (productivity mode) which may have different removal or ejection criteria (The rejection criteria is determined by the sensitivity threshold of the sensor; see [0135]). Kawaguchi has therefore disclosed the adjustment of the threshold of a sheet sensor based on the print quality mode. The Examiner’s position is further confirmed by Kawaguchi’s disclosure in paragraph [0002] of the need for the distance between the head and the substrate to be smaller to achieve a higher print quality.    

8.	The Applicant is encouraged to amend the claim language to further clarify or distinguish the instant application from the prior art of record, if it is the Applicant’s belief that the disclosure of the instant application is distinct from that of the Kawaguchi reference.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (US Pub. Nº 2004/0008230), in view of Kawaguchi et al. (US Pub. Nº 2016/0103632).

12.	Regarding independent claim 1: Kelley et al. disclosed a device for controlling a printing operation in an inkjet printing machine, the device comprising: 
 	at least one inkjet print head ([0005], line 6; also see Fig. 4, reference 60) disposed at an adjustable distance ([0005], lines 6-7; also see Fig. 4, reference 80) from a substrate to be printed on ([0005], line 6; also see Fig. 4, reference 65); 
 	a bad sheet sensor ([0027], lines 1-11; also see Fig. 4, reference 62, that generates an output 68 that is sent to the controller 64); 
 	a device for receiving print job data ([0005], lines 3-5; also see Fig. 2, reference 118); and 
 	a machine control unit adapting said distance between said inkjet print head and the substrate to be printed on as a function of a received print job before or during the printing operation ([0005], lines 5-9; also see Fig. 4, reference 64).
	Kelley et al. are silent about the bad sheet sensor having a trigger threshold and a control unit adapting the trigger threshold of the bad sheet sensor as a function of received print job data including inks being used or a desired quality of a print before or during the printing operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawaguchi et al. with those of Kelley et al. by adjusting the trigger threshold of the medium sensor based on print job data including inks being used or a desired quality in order to achieve high print-quality while maintaining accurate detection as disclosed by Kawaguchi et al. in paragraph [0063].

13.	Regarding claim 2: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, which further comprises a drive connected to said machine control unit for adjusting a height of said inkjet print head (Kelley et al. [0024], lines 13-15; also see Fig. 5, reference 80).

14.	Regarding claim 3: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said machine control unit includes a memory for storing print jobs subdivided into various categories of different distances between said inkjet print head and the printing substrate (Kelley et al. [0024], lines 6-8).

15.	Regarding claim 4: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said device for receiving a print job includes an input 

16.	Regarding claim 5: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 4, wherein said input device is a touch screen (Kelley et al. [0017], lines 3-5; also see [0017], lines 8-9; touch screens, as input devices are commonly known in the art).

17.	Regarding claim 6: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said device for receiving a print job includes an interface with a pre-press device for transmitting print job data (Kelley et al. [0024] lines 10-15, all print data are formatted for transmission at the interface between the apparatus driver 118 and the controller 64).

18.	Regarding claim 7: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said machine control unit records an occurrence of bad sheets and displays a message on a screen when a threshold saved on said machine control unit is exceeded to propose a greater distance between said inkjet print head and the substrate (Kelly et al. [0017], lines 5-7; an exceeded threshold is considered a printer status that can be displayed on the monitor to alert a user of the apparatus).

19.	Regarding claim 8: The combination of Kelley et al. and Kawaguchi et al. disclosed the device according to claim 1, wherein said distance between said inkjet print head and the substrate as well as said trigger threshold of said bad sheet sensor before or during the printing operation are dependent on characteristics of the printing substrate (Kelley et al. [0005], lines 5-

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
21.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.